Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 4 February 1811
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



St Petersburg Febry. 4th 1811

After so long a silence my dear mother I scarcely know how to address you without troubling you with complaints of your not writing.  since July I have not received a line from you our solicitude and anxiety to hear from you adds terribly to the tediousness of our banishment and render my residence here almost insupportable—
It is here confidently reported that Mr Adams is shortly to be removed to France I however put no faith in it and it is far from my wish as it universally said to be the most unpleasant and expensive residence for a Foreign minister in Europe in addition to which having become reconciled to the manner of living here and being comfortably established and recieving the highest distinctions at Court I should prefer remaining here untill I return home but you know my dear mother in these arrangements I am perferfectly neutral and shall always cheerfully acquiesce in such plans as Mr A. deems most advantageous—
Permit me my dear Mother to repeat my thanks for the obligations you are continually laying me under for your kind care of my darling Children as also to all the family to whom I cannot sufficiently express my gratitude Offer my most affectionate respects to the President, and all our dear friends with repeated Kisses and every good wish to our darling Children Charles sends his love to them and says he wants to see them very much in which he is most heartily joined by their most affectionate mother and your grateful daughter
L C A—